United States Court of Appeals
                                                                           Fifth Circuit

                                                                        FILED
                  IN THE UNITED STATES COURT OF APPEALS               April 14, 2005

                           FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                           _____________________                         Clerk
                                No. 04-51219
                           _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
GABRIEL RAMIREZ-MEDINA
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1388-ALL
                          ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

      IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing in light of

the Supreme Court opinion in Booker and this Court’s opinion in

Mares is GRANTED.

      IT    IS   FURTHER   ORDERED    that    the   Appellee’s      unopposed

alternative motion to extend time to file the Appellee’s brief



      *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
fourteen (14) days from the court’s denial of the Appellee’s

motion to vacate and remand is DENIED as unnecessary.